EXHIBIT 10.1

 
SECOND AMENDMENT
TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
EPE UNIT L.P.
Dated as of
July 1, 2008
 
This Second Amendment (this “Amendment”) to the Agreement of Limited Partnership
dated as of August 23, 2005 (as subsequently amended, the “Partnership
Agreement”) of EPE Unit L.P., a Delaware limited partnership (the
“Partnership”), is made and entered into effective as of July 1, 2008, pursuant
to the terms of the Partnership Agreement and in accordance with Section 12.05
thereof.
 
 Section 1. AMENDMENTS.
 
(a) Section 1.01. Section 1.01 is hereby amended to amend and restate the
following definitions:
 
“Class A Preference Return Rate” means (i) from August 23, 2005 until June 30,
2008, 6-1/4% per annum, and (ii) from July 1, 2008 and thereafter, a floating
preference rate to be determined by the General Partner, in its sole discretion,
not less than annually on or prior to the date on which any annual tax
allocations are required to be determined in accordance with the Partnership
Agreement, that will be no less than 4.5% and no greater than 5.725% per annum,
in each case divided by 365 or 366 days, as the case may be during such calendar
year.


(b) Section 11.01. Paragraph (b) of Section 11.01 is hereby amended and restated
as follows:


 (b) unless otherwise agreed to by the General Partner, the Class A Limited
Partner and a Required Interest,  November 9, 2012;
 
Section 2. RATIFICATION OF PARTNERSHIP AGREEMENT. Except as expressly modified
and amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.
 
Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.
 
[Signature Page Follows]
 
 




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first set forth above.
 

         
GENERAL PARTNER:  
EPCO, INC.
 
   
By:  
      /s/ W. Randall Fowler                        
   
W. Randall Fowler
President and Chief Executive Officer
   

 

         
CLASS A LIMITED PARTNER:  
DUNCAN FAMILY INTERESTS, INC.
 
   
By:  
      /s/ Michael G. Morgan                        
   
Michael G. Morgan 
     
President 
               

 
CLASS B LIMITED PARTNERS:
Representing a majority of Class B Limited Partners of the Partnership, pursuant
to Powers of Attorney executed in favor of, and granted and delivered to the
General Partner
 
By:   EPCO, INC.
(As attorney-in-fact for the Class B Limited
Partners pursuant to powers of attorney)
 
By:         /s/ W. Randall Fowler                               
         W. Randall Fowler
         President and Chief Executive Officer 
 

 
Second Amendment to Agreement of Limited Partnership of EPE Unit L.P.
 
 

--------------------------------------------------------------------------------